 

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is made
and entered into as of October 16, 2017, by and between ACF FINCO I LP, a
Delaware limited partnership (“Lender”), and JOHN KEELER & CO. INC., a Florida
corporation doing business as Blue Star Foods (“Borrower”).

 

Recitals:

 

WHEREAS, Lender and Borrower are parties to a certain Loan and Security
Agreement dated as of August 31, 2016 (as at any time amended, restated,
supplemented or otherwise modified, the “Loan Agreement”), pursuant to which
Lender has made certain revolving credit loans to Borrower; and

 

WHEREAS, Lender and Borrower desire to amend the Loan Agreement on the terms and
subject to the conditions as hereinafter set forth.

 

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

1. Definitions. All capitalized terms used in this Amendment, unless otherwise
defined herein, shall have the meanings ascribed to such terms in the Loan
Agreement.

 



2. Amendments to Loan Agreement. The Loan Agreement is hereby amended as follows

 

(a) Section 8.19(b) of the Loan Agreement is amended by deleting such Section
and substituting the following in lieu thereof:

 

(b) Maintain a balance of prepaid deposits in respect of Borrower’s purchase of
Inventory from Bacolod that is equal to or exceeds $1,200,000 at all times.

 

(b) The Definitions Schedule to the Loan Agreement is amended by deleting the
definition of “Borrowing Base” contained therein and by substituting the
following in lieu thereof:

 

“Borrowing Base” means, at any time, an amount equal to:

 

(a) an amount not to exceed eighty-five percent (85%) of the aggregate amount of
Eligible Receivables at such time; plus

 

(b) the least of (i) $10,000,000, (ii) seventy-five percent (75%) of the Value
of Eligible Inventory at such time, and (iii) eighty-five percent (85%) of the
NOLV of Eligible Inventory, less

 

(c) the aggregate amount of all Reserves (including, without limitation, the L/C
Exposure Reserve) in effect at such time;

 

provided, however, that the portion of the Borrowing Base calculated on any date
with reference to (I) Eligible Inventory shall not exceed seventy-five percent
(75%) of the total Borrowing Base, and (II) Eligible In-Transit Inventory shall
not exceed $5,000,000.

 

 

 

 

(c) The Definitions Schedule to the Loan Agreement is further amended by
deleting from the definition of “Revolving Credit Rate” contained therein the
last sentence at the end of the paragraph immediately following the Pricing Grid
in clause (b) thereof (which sentence was previously added to clause (b)
pursuant to that certain Second Amendment to Loan and Security Agreement dated
as of June 19, 2017, between Lender and Borrower).

 

3. Ratification and Reaffirmation. Borrower hereby ratifies and reaffirms the
Obligations, each of the Loan Documents and all of Borrower’s covenants, duties,
indebtedness and liabilities under the Loan Documents.

 

4. Acknowledgments and Stipulations. Borrower acknowledges and stipulates that
the Loan Agreement and the other Loan Documents executed by Borrower are legal,
valid and binding obligations of Borrower that are enforceable against Borrower
in accordance with the terms thereof; all of the Obligations are owing and
payable without defense, offset or counterclaim (and to the extent there exists
any such defense, offset or counterclaim on the date hereof, the same is hereby
waived by Borrower); the security interests and liens granted by Borrower in
favor of Lender are duly perfected, first priority security interests and liens;
and the unpaid principal amount of the Loans on and as of October 16, 2017,
totaled $10,188,483.55.

 

5. Representations and Warranties. Borrower represents and warrants to Lender,
to induce Lender to enter into this Amendment, that no Default or Event of
Default exists on the date hereof; the execution, delivery and performance of
this Amendment have been duly authorized by all requisite corporate action on
the part of Borrower and this Amendment has been duly executed and delivered by
Borrower; and all of the representations and warranties made by Borrower in the
Loan Agreement are true and correct on and as of the date hereof, except to the
extent such representations and warranties were specific to a prior date, in
which case, such representations and warranties were true and correct on and as
of such prior date.

 

6. Reference to Loan Agreement. Upon the effectiveness of this Amendment, each
reference in the Loan Agreement to “this Agreement,” “hereunder,” or words of
like import shall mean and be a reference to the Loan Agreement, as amended by
this Amendment.

 

7. Breach of Amendment. This Amendment shall be part of the Loan Agreement and a
breach of any representation, warranty or covenant herein shall constitute an
Event of Default.

 

8. Conditions Precedent. The effectiveness of the amendments contained in
Section 2 hereof are subject to the satisfaction of each of the following
conditions precedent, in form and substance satisfactory to Lender, unless
satisfaction thereof is specifically waived in writing by Lender:

 

(a) Lender shall have received a counterpart of this Amendment duly executed by
Borrower and acknowledged by Guarantor;

 

(b) No Default or Event of Default shall exist;

 

(c) Lender shall have received such other documents, instruments and agreements
as Lender may require; and

 

(d) Borrower shall have paid to Lender the amendment fee referenced in Section 9
hereof.

 

-2-

 

 

9. Amendment Fee; Expenses of Lender. In consideration of Lender’s willingness
to enter into this Amendment, Borrower agrees to pay to Lender an amendment fee
in the amount of $20,000 in immediately available funds on the date hereof. Such
fee shall be fully earned when due and non-refundable when paid and Borrower
shall be deemed to have requested a Loan for the direct payment of such fee.
Borrower also agrees to pay, on demand, all costs and expenses incurred by
Lender in connection with the preparation, negotiation and execution of this
Amendment and any other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the costs and fees of Lender’s legal counsel and any taxes or
expenses associated with or incurred in connection with any instrument or
agreement referred to herein or contemplated hereby.

 

10. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York.

 

11. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

12. No Novation, etc. Except as otherwise expressly provided in this Amendment,
nothing herein shall be deemed to amend or modify any provision of the Loan
Agreement or any of the other Loan Documents, each of which shall remain in full
force and effect. This Amendment is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect.

 

13. Counterparts; Facsimile Signatures. This Amendment may be executed in any
number of counterparts and by different parties to this Amendment on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile or other electronic transmission shall be
deemed to be an original signature hereto.

 

14. Further Assurances. Borrower agrees to take such further actions as Lender
shall reasonably request from time to time in connection herewith to evidence or
give effect to the amendments set forth herein or any of the transactions
contemplated hereby.

 

15. Section Titles. Section titles and references used in this Amendment shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreements among the parties hereto.

 

16. Release of Claims. To induce Lender to enter into this Amendment, Borrower
hereby releases, acquits and forever discharges Lender, and all officers,
directors, agents, employees, successors and assigns of Lender, from any and all
liabilities, claims, demands, actions or causes of action of any kind or nature
(if there be any), whether absolute or contingent, disputed or undisputed, at
law or in equity, or known or unknown, that Borrower now has or ever had against
Lender arising under or in connection with any of the Loan Documents or
otherwise. Borrower represents and warrants to Lender that Borrower has not
transferred or assigned to any Person any claim that Borrower ever had or
claimed to have against Lender.

 

17. Waiver of Jury Trial. To the fullest extent permitted by applicable law, the
parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this Amendment.

 

[Signature pages follow]

 

-3-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.

 

LENDER:

 

ACF FINCO I LP       By: /s/ John Nooney   Name: John Nooney   Its: Managing
Director  

 

BORROWER:

 

JOHN KEELER & CO. INC.         By: /s/ John Keeler   Name: John Keeler   Its:
CEO  

 

[Third Amendment to Loan and Security Agreement]

 





 

 

 

CONSENT AND REAFFIRMATION

 

The undersigned guarantor of the Obligations of Borrower at any time owing to
Lender hereby (i) acknowledges receipt of a copy of the foregoing Third
Amendment to Loan and Security Agreement (the “Amendment”); (ii) consents to
Borrower’s execution and delivery thereof; (iii) agrees to be bound thereby;
(iv) affirms that nothing contained therein shall modify in any respect
whatsoever its guaranty of the Obligations and reaffirms that such guaranty is
and shall remain in full force and effect; and (v) hereby releases, acquits and
forever discharges Lender, and all officers, directors, agents, employees,
successors and assigns of Lender, from any and all liabilities, claims, demands,
actions or causes of action of any kind or nature (if there be any), whether
absolute or contingent, disputed or undisputed, at law or in equity, or known or
unknown, that Guarantor now has or ever had against Lender arising under or in
connection with such guaranty, any of the Loan Documents or otherwise.

 

IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
as of the date of the Amendment.

 



/s/ John Keeler   JOHN R. KEELER





 



 

 

 

